Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooty et al (6,161,295) in view of Rando (5,584,458).
The device as claimed is substantially disclosed by Mooty et al with a handle 92 assembly to facilitate gripping thereof; a clamp assembly 76, 77 disposed on at least a portion of the handle assembly to squeeze the grade rod 12 in a first position, and release the grade rod in a second position; and a clamp release 116 disposed on and within at least a portion of the handle assembly to at least partially loosen the clamp assembly in response to depressing the clamp release, but lacks a clamp trigger disposed on and within at least a portion of the handle assembly to at least partially tighten the clamp assembly in response to squeezing the clamp trigger.  Rando teaches using a clamping device that uses a clamp trigger disposed on and within at least a portion of the handle assembly to at least partially tighten the clamp assembly in response to squeezing the clamp trigger to positively clamp the device in place.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
With respect to claim 2 the combination of Mooty et al in view of Rando disclose the clamp assembly is perpendicular (Rando teaches this orientation) to the handle assembly with respect to a direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the clamp assembly of Mooty et al perpendicular to the handle assembly with respect to a direction as taught by Rando as a simple rearrangement or orientation of the handle.
With respect to claim 3 the combination of Mooty et al in view of Rando disclose an extended member; a clamp rod disposed at a first end on the extended member to move the extended member; and a clamp body disposed at a second end of the clamp rod to receive the clamp rod therethrough.
With respect to claim 4 the combination of Mooty et al in view of Rando disclose a detector fastener (Mooty et al) disposed on at least a portion of the extended member to connect to the laser detector.
With respect to claim 5 the combination of Mooty et al in view of Rando disclose a rod receiving member 29 (Mooty et al) disposed on at least a portion of the handle assembly and the clamp assembly to envelop the grade rod.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooty et al in view of Rando as applied to claims 1-5 and 7 above, and further in view of Mooty (5,457,890).
The device as claimed is disclosed by the combination of Mooty et al in view of Rando as stated in the rejection recited above for claims 1-5 and 7, but lacks the rod receiving member is arcuately shaped.  Mooty teaches using a rod receiving member 57 that is arcuately shaped to match the rod and provide more surface area for the breaking mechanism.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rod receiving member of the combination of Mooty et al in view of Rando arcuately shaped as taught by Mooty to match the rod and provide more surface area for the breaking mechanism.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooty et al in view of Rando as applied to claims 1-5 and 7 above, and further in view of Tsai (2004/0123684).
The device as claimed is disclosed by the combination of Mooty et al in view of Rando as stated in the rejection recited above for claims 1-5 and 7, but lack the scale reader is a holographic display.  Tsai teaches using a holographic scale.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the scale reader use a holographic display as taught by Tsai as an alternative well known scale display.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855